DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
	This Action is responsive to the Reply filed on 12 September 2022 (Reply”).  As directed in the Reply:
	Claims 1 and 10 have been amended;
	no claims have been cancelled; and 
	Claims 15-17 have been added.  
Thus, Claims 1-17 are presently pending in this application, with Claims 4 and 12 having been previously withdrawn from consideration.
	Applicant’s amendment to the Specification is sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 5-11, and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In the Reply, beginning in the third full paragraph of page 7, Applicant argues that it should not be required to provide amended drawings which (admittedly) illustrate certain claimed subject matter, because Rule 1.81 broadly parrots the statutory requirement for drawings (see 35 U.S.C. § 113), “where necessary for the understanding of the subject matter sought to be patented.”  Rule 1.81 is, however, read in the context of Rule 1.83(a), which illuminates Rule 1.81 and specifically requires that, “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  To read Rule 1.81 to not require such an illustration, which the Examiner has deemed “necessary,” in some fashion, of claimed features is to read the mandates of Rule 1.83(a) entirely out of Title 37.  Accordingly, the objection is not withdrawn.
	Starting in the third full paragraph on page 8 of the Reply, Applicant argues that Claim 14 further limits Claim 10 and thus satisfies both 35 U.S.C. § 112(b) & (d).  More specifically, Applicant argues, “Claim 14 functionally claims a limitation of the assembled device; the control element must be assembled with the pull wire mounting mechanisms in such a way that rotation of the control element ‘around the longitudinal axis moves the pull wire mounting elements in opposite linear directions.’”
	But, this is not what Claim 14 requires.  At no point in Claim 14 does the claim require that the “control element must be assembled” as Applicant phrases it, i.e., that one of the manipulative steps, or structural limitations of the device assembled by the recited manipulative steps, is limited by the subject matter of Claim 14 – Claim 14 instead uses the verb “rotating” to describe a certain action, but does not affiliate that verb with a step of the claimed process.  The reader is forced to infer a limitation that is not in the claim.  The Examiner suggests rewriting the claim to read:

14.	The method of claim 10, wherein mechanically coupling comprises coupling such that rotating the control element around the longitudinal axis moves the pull wire mounting elements in opposite linear directions.

	Applicant presents no arguments in support of the patentability of new Claims 15-17, which renders the Reply non-responsive under 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”).  As a courtesy to Applicant, however, the Reply has been treated as fully responsive, but this treatment does not relieve Applicant of filing fully responsive papers in the future.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter identified below must be shown or the feature(s) canceled from the claim(s); no new matter should be entered:
Claim 6, the stop element;
Claims 8 and 9, the locking mechanism; and
Claim 13, the plurality of wires.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: newly added section line 7-7 in Fig. 6.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the Specification with respect to the following is required:
	Claims 1 and 10, “the pull wire mounting elements are disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis;”
	Claim 15, line 2, “semi-circular shape;”
	Claim 16, line 2, “a tubular shape cut in two halves and together circumferentially surround the control element;” and
	Claim 17, lines 2-3, “extend beyond an end of the control element along the longitudinal axis.”

Claim Rejections - 35 USC § 112

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 recites a manipulative step of use of the device, not a manipulative step of assembling a device, as indicated by the preamble of Claim 10.  Thus, it is not clear if and how the step of Claim 14 further limits the subject matter of Claim 10.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above under sec. 112(b), because Claim 14 relates to a step of using, not assembling, a device, it does not further limit Claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2013/0030519, by Tran et al. (“Tran”) in view of Int’l U.S. Patent App. Publ. No. 2018/116509, by Kobayashi (“Kobayashi”; machine translation into English attached).
	Tran describes a device as claimed by Applicant, as follows.
	Claim 1: A medical device handle for articulation of a catheter (Figs. 36-39), comprising: 
	a housing (Tran Fig. 39, 308) having a cylindrical shape (see Fig. 36); 
	a control element (Tran Fig. 39, 366) at least partly encompassed by the housing, the control element having a pair of cross-cut threads (Tran Fig. 39, 334) cross-cut in opposing directions around a longitudinal axis of the medical device handle ([0133]); and 
	a pair of pull wire mounting elements (Tran Fig. 39, 364a,b) each having a mounting thread engaging with one of the cross-cut threads (Tran, [0133]), the control element is mechanically coupled to each of the pull wire mounting elements via the cross-cut threads and the mounting threads without any additional gear in between (Tran Fig. 39, elements 364a,b are directly mounted on shaft 366), a rotation of the control element around the longitudinal axis moves the pull wire mounting elements in opposite linear directions along the longitudinal axis (Tran, [0133]: “This causes the nuts 364 to translate in opposite directions along the threads of the shaft 334 upon its rotation”).
	Tran does not, however, disclose that its pull wire mounting elements are disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis.
	Kobayashi relates to control handles for steerable catheters and is therefore from the exact same art, or one very closely analogous to, those of Applicant’s claims and Tran.  Kobayashi discloses, with respect to an embodiment illustrated in and described with reference to Figs. 7 and 8, that the pull wire mounting elements (Fig. 7, 241, 242, 246, 247) of such a control handle can be disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis (Figs. 7 and 8 show this configuration in the same way Applicant’s disclosure does), which reduces the length of the threaded driving shaft and thus reduces material costs.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tran’s steerable catheter control handle such that its pull wire mounting elements are disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis, because Kobayashi teaches doing so in a closely related device in order to reduce material costs.
	Claim 2: (The medical device handle of claim 1,) wherein the housing has an elongate catheter (Tran Fig. 32, 300) extending therefrom.
	Claim 5: (The medical device handle of claim 2,) wherein the pull wire mounting elements are connectable to pull wires that allow for steering a tip of the elongate catheter (Tran Fig. 39, nuts 364a,b not only are “connectable” to pull wires; they actually are connected; [0135]).
	Claim 3: (The medical device handle of claim 1,) wherein the control element is a rotating shaft (Tran Fig. 39, 366) with a pair of external threads formed as the cross-cut threads (threads 334 are crossed, see Tran Fig. 39, to mate with oppositely threaded nuts 364a,b).
	Claim 6: (The medical device handle of claim 1,) further comprising a stop element that limits rotation of the control element (Tran Fig. 39, clutches 348, 350 limit rotation of the shaft opposite the direction permitted by the teeth 362).
	Claim 7: (The medical device handle of claim 1,) wherein the control element is rotatable up to 720 degrees about the longitudinal axis (Tran Fig. 39, shows at least two full revolutions of the thread 334).
	Claim 8: (The medical device handle of claim 1,) further comprising a locking mechanism movable between a locked position and an unlocked position (Tran Fig. 39, slide 352, 354 locks the shaft, via clutches 348, 350, in a single configuration).
	Claim 9: (The medical device handle of claim 8,) wherein the locking mechanism selectively locks a position of the pull wire mounting elements (because the shaft is locked, the nuts are also locked; id.).
	Claim 15: (The medical device handle of claim 1,) wherein the pull wire mounting elements each have a semi-circular shape extending around the control element (Kobayashi Fig. 8; elements 246, 247 and 41, 42 from Fig. 4 are all “sliders,” Fig. 5 shows each slider 41, 42 to have a semi-circular shape extending around the control element, and thus elements 246, 247 have the same shape).
	Claim 16: (The medical device handle of claim 15,) wherein the pull wire mounting elements together form a tubular shape cut in two halves and together circumferentially surround the control element (id.).
	Claim 17: (The medical device handle of claim 1,) wherein the rotation of the control element moves at least one of the pull wire mounting elements to extend beyond an end of the control element along the longitudinal axis (Kobayashi Fig. 8 shows the proximal end of control element 242, 247 extending beyond the proximal end of screw 230)
	Claim 10: A method of assembling a medical device handle for articulation of a catheter, comprising:
	providing a control element (Tran Fig. 39, 366) having a pair of cross-cut threads cross-cut in opposing directions around a longitudinal axis of the control element (Tran Fig. 39, 334); 
	providing a pair of pull wire mounting elements (Tran Fig. 39, nuts 364a,b) each having a mounting thread engaging with one of the cross-cut threads (Tran, [0133]); 
	providing a housing (Tran Fig. 39, 308) having a cylindrical shape (see Tran Fig. 36); 
	mounting the housing to at least partly encompass the pull wire mounting elements and the control element (Tran Fig. 38 shows the nuts and shaft within the housing 308); and 
	mechanically coupling the control element to each of the pull wire mounting elements via the cross-cut threads and the mounting threads without any additional gear in between (id.).
	Tran does not, however, disclose that its pull wire mounting elements are disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis.
	Kobayashi relates to control handles for steerable catheters and is therefore from the exact same art, or one very closely analogous to, those of Applicant’s claims and Tran.  Kobayashi discloses, with respect to an embodiment illustrated in and described with reference to Figs. 7 and 8, that the pull wire mounting elements (Fig. 7, 241, 242, 246, 247) of such a control handle can be disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis (Figs. 7 and 8 show this configuration in the same way Applicant’s disclosure does), which reduces the length of the threaded driving shaft and thus reduces material costs.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Tran’s steerable catheter control handle such that its pull wire mounting elements are disposed on sides of the control element opposite to one another in a direction perpendicular to the longitudinal axis, because Kobayashi teaches doing so in a closely related device in order to reduce material costs.
	Claim 11: (The method of claim 10,) wherein the cross-cut threads are cross-cut into an external surface of the control element (Tran, Fig. 39, threads 334 are located on the exterior of shaft 366).
	Claim 13: (The method of claim 10,) further comprising connecting the pull wire mounting element to a plurality of pull wires (Tran, Fig. 39, nuts 364a,b are connected to pull-wires; [0135]).
	Claim 14: (The method of claim 10,) wherein rotating the control element around the longitudinal axis moves the pull wire mounting elements in opposite linear directions (Tran, [0133]: ” This causes the nuts 364 to translate in opposite directions along the threads of the shaft 334 upon its rotation.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All of the additional documents relate to steering handles for catheters which include cross-threaded internal shafts which cooperate with internally threaded elements to which pull-wires are attached.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/06/2022